Citation Nr: 0314379	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

The Board notes that in addition to the above-stated issue, 
the veteran filed an appeal for the issue of entitlement to 
an increased rating evaluation for tinnitus.  At his October 
2002 personal hearing, he withdrew that issue from appellate 
status.  As such, that issue is not on appeal before the 
Board at this time. 


FINDING OF FACT

The veteran manifests no higher than Level II hearing in his 
right ear and level III hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in June 2001 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a September 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  Moreover, the veteran was 
notified that the evidence should be received within one year 
of the date of the letter.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Service medical records have been 
received and the veteran was provided with VA examinations in 
September 2001 and November 2002.  The Board finds that all 
known and ascertainable medical records have been obtained 
and are associated with the claims file.  The veteran does 
not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his October 2002 personal hearing, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect prior to the 
veteran's June 2001 claim, only the revised criteria will be 
considered in evaluating the veteran's bilateral hearing 
loss.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also VAOPGCPREC 3-2000 (2000).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2002).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Table VIa is used when the examiner certifies 
that the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran has been assigned a noncompensable (0 percent) 
disability rating for bilateral hearing loss.  He contends 
that his hearing loss is more disabling than currently 
evaluated, and has appealed for a compensable evaluation.  
After carefully reviewing the evidence and statements made in 
support of the veteran's claim, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and that a compensable rating evaluation is not warranted at 
this time. 

A September 2001 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
75
80
LEFT
20
30
50
80
75

Puretone threshold averages were 60 decibels for the right 
ear and 59 decibels for the left.  Speech recognition was 92 
percent for the right ear and 88 percent for the left.  This 
examination report yielded a numerical designation of II for 
the right ear (50 to 57 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination).  The left ear numerical designation was III 
(58 to 65 puretone decibel hearing loss, with between 84 and 
90 percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.  

A November 2002 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
80
80
LEFT
30
40
60
95
80

Puretone threshold averages were 64 decibels for the right 
ear and 69 decibels for the left.  Speech recognition was 96 
percent bilaterally.  This examination report yielded a 
numerical designation of II for both ears.  Entering the 
category designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2002) [exceptional patterns 
of hearing impairment].  However, the veteran's hearing loss 
does not meet the criteria under that section.  

The Board has also considered the statements made by the 
veteran at his October 2002 personal hearing, explaining why 
he believes that his hearing loss warrants a compensable 
evaluation.  He maintains that it is painful to wear hearing 
aids, and that without hearing aids it is difficult for him 
to hear.  The Board has no reason to doubt the credibility of 
his statements.  It is clear from the evidence of record that 
the veteran experiences hearing loss; however, the objective 
medical evidence has not shown that his service-connected 
bilateral hearing loss has increased to a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85 and/or § 4.86.  The veteran's 
contentions alone cannot establish entitlement to a 
compensable evaluation for defective hearing because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.  

The Board notes that the noncompensable disability rating 
under Diagnostic Code 6100 encompasses a range of puretone 
threshold averages and discrimination percentages.  Thus, the 
numeric designation of hearing impairment based on puretone 
threshold averages and speech discrimination could change 
over time, but still be assigned a noncompensable evaluation.  
See 38 C.F.R. § 4.85(h), Tables VI and VII.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation.  Therefore, the veteran's claim 
for a compensable evaluation for bilateral hearing loss must 
be denied. 

C.  Extraschedular consideration

The Board observes that there is no indication that the RO 
considered the application of the regulations concerning 
extraschedular ratings.  See 38 C.F.R. § 3.321(b).  In the 
absence of a specific finding on the part of the RO that an 
extraschedular rating was not warranted, the Board may not 
address that matter.  See VAOPGCPREC 6-96 (August 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

